Citation Nr: 0311488	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a cerebral concussion, currently rated 
as 10 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain, for the period preceding 
January 30, 2001.

3.  Entitlement to an increased evaluation higher than 20 
percent for service-connected lumbosacral strain, beginning 
January 30, 2001.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for chronic fatigue.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 2, 1976, to July 18, 
1977.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 1999, the Board remanded this 
matter to the RO for the completion of additional 
development.  The additional development was completed by the 
RO, and the matter was later returned to the Board for 
further adjudication.  

Thereafter, in August 2002, the Board issued a decision that 
addressed 10 claims that were on appeal at the time.  The 
veteran then appealed this determination to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
February 2003, the Court issued an Order vacating and 
remanding nine of the veteran's claims for readjudication 
consistent with a February 2003 Joint Motion previously 
submitted to the Court, which observed in pertinent part that 
in its August 2002 decision, the Board did not address 
whether the duty to notify the veteran as required by the 
Veterans Claims Assistance Act of 2000 (VCAA) had been fully 
satisfied.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

Subsequent to the Court's February 2003 Order, in May 2003, 
the Board granted the veteran's motion to advance his appeal 
on the Board's docket.  Unfortunately, as discussed below, 
this appeal must first be remanded to the RO for the 
completion of additional development as required by the VCAA.  
The RO is accordingly requested to take all possible steps to 
expedite this matter.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, when necessary, the Board 
has been issuing written notice to veterans to further advise 
them of the laws and regulations pertinent to their claims, 
and of the delegation of responsibility between VA and 
veterans in procuring the evidence relevant to their claims.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
veteran's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for a veteran to respond to written notice from 
the Board that information or evidence is needed from the 
veteran, it violated the provision, contained in 38 U.S.C.A. 
§ 5103 (West 2002), of a one-year period in which to respond 
to such a request.  

Therefore, in this case, especially in light of the February 
2003 Order from the Court, it is apparent that the Board must 
remand the veteran's appeal to the RO for a complete review 
as to whether all necessary VCAA notice and development has 
been appropriately conducted, including whether all evidence 
needed to consider the claims has been obtained, and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the last statement of 
the case and/or SSOC for the claims currently on appeal.  

The Board also notes that during the pendency of this appeal, 
effective September 23, 2002, the criteria for the evaluation 
of service-connected back disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2002) have changed, and 
may be applicable to the veteran's claim for an evaluation in 
excess of 20 percent from January 30, 2001, for his service-
connected lumbosacral strain.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable to a veteran applies unless 
Congress provided otherwise, or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the veteran should receive notice as to 
this change in the law as well, and the new criteria must 
thereafter be considered by the RO for any potential 
applicability to his claim.

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for these 
claims, it would potentially be prejudicial to the veteran if 
the Board were to proceed to issue any decision at this time.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, all remaining claims on this appeal 
are REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for these claims.  This 
action should include specific written 
notice to the veteran and his attorney of 
the provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims.  Such action should also include 
written notice of the change in the 
criteria for rating back disabilities 
under 38 C.F.R. § 4.71a, DC 5293 (2002).  
The veteran and his attorney should be 
afforded the appropriate period of time 
for response to all written notice as 
required by VA law.     

2.  Thereafter, the RO should readjudicate 
all nine claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with an SSOC 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his attorney.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims 
on appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


